DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 03/01/2022 Non-Final Office Action, claims 1-43 were pending. Claims 1-8 and 12-27 were rejected, and claimed 9-11 and 28-43 were withdrawn.
In the Applicant’s 08/17/2022 Reply, claims 1 and 23-25 were amended, while claim 20 was canceled. 
Claims 1-19 and 21-43 remain pending.

Information Disclosure Statement
The TWO information disclosure statements submitted 08/17/2022 were properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claim 20 was rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 	The Applicant canceled claim 20, therefore, this rejection is withdrawn.
	Claims 24 and 25 were rejected under 35 U.S.C. 112(b) as being indefinite:

    PNG
    media_image1.png
    469
    617
    media_image1.png
    Greyscale

	The Applicant amended claim 24 to recite:  

    PNG
    media_image2.png
    153
    756
    media_image2.png
    Greyscale

This amendment fails to fully clarify the claimed polymeric matrix. Specifically, the claim is still open to more than one reasonable interpretation in regards to “polyethylene oxide and a polysaccharide, polyethylene oxide, hydroxypropyl methylcellulose and a polysaccharide. . .” This rejection is maintained over claim 24.
	The Applicant amended claim 25 to remove “and derivatives thereof.” This rejection is withdrawn.  
	Claims 1, 3, 7, 8, 12-17, 19-21, 23, and 25 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20050266085A1 (published 12/01/2005):

    PNG
    media_image3.png
    322
    615
    media_image3.png
    Greyscale

	The Applicant amended the claims to specify the “polymeric matrix” is a “mucoadhesive polymeric matrix” containing the adrenergic receptor and to specify “a pharmaceutically active component in the mucoadhesive polymeric matrix including a benzodiazepine.” The Applicant argues that US20050266085A1 “is directed to formulations for dermal drug delivery, including transdermal drug delivery. . .not. . .to any oral delivery or a mucoadhesive polymeric matrix.” (Reply, p. 1). This rejection is withdrawn, because it fails to consider the newly added limitation with regard to “mucoadhesive polymeric matrix” and “benzodiazepine.” 
	Claims 2, 4-6, 18, 24, and 26 were rejected under 35 U.S.C. 103 as being unpatentable over US20050266085A1:

    PNG
    media_image4.png
    92
    621
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    851
    620
    media_image5.png
    Greyscale

	The Applicant amended the claims to specify the “polymeric matrix” is a “mucoadhesive polymeric matrix” containing the adrenergic receptor and to specify “a pharmaceutically active component in the mucoadhesive polymeric matrix including a benzodiazepine.” The Applicant argues that US20050266085A1 “is directed to formulations for dermal drug delivery, including transdermal drug delivery. . .not. . .to any oral delivery or a mucoadhesive polymeric matrix.” (Reply, p. 1). This rejection is withdrawn, because it fails to consider the newly added limitation with regard to “mucoadhesive polymeric matrix” and “benzodiazepine.”
	Claims 1-8 and 12-27 were rejected under 35 U.S.C. 103 as being unpatentable over US20070293581A1 (published 12/20/2007); US20120058158A1 (published 03/08/2012):

    PNG
    media_image6.png
    69
    622
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    673
    620
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    625
    622
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    118
    622
    media_image9.png
    Greyscale

	The Applicant amended the claims to specify the “polymeric matrix” is a “mucoadhesive polymeric matrix” containing the adrenergic receptor and to specify “a pharmaceutically active component in the mucoadhesive polymeric matrix including a benzodiazepine.” The Applicant argues that neither US20070293581A1 or US20120058158A1 teach or suggest a pharmaceutical and an adrenergic receptor interacter in a polymeric matrix and that there is no motivation to combine US20070293581A1 and US20120058158A1. This rejection is withdrawn, because it fails to consider the newly added limitation with regard to “mucoadhesive polymeric matrix” and “benzodiazepine.”
	(1) Claims 1-8 and 12-27 were provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Pat. No. 11,191,737 B2 (issued 12/07/2021). (2) Claims 1-4, 6-8, 12-16, and 18-20 were provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9, 14-17, and 19 of copending Application No. 15/791249 (filed 10/23/2017). (3) Claims 1-8 and 12-27 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 12-18, and 21-27 of copending Application No. 15/724234 (filed 10/03/2017). (4) Claims 1-8 and 12-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 13-28 of copending Application No. 16/143821 (filed 09/27/2018).
	The Applicant asserted the claimed subject matter is distinct but refused to address the rejections until “the claims are deemed allowable.” These rejections are withdrawn, as they fail to consider the newly added limitation with regard to “mucoadhesive polymeric matrix” and “benzodiazepine.”
	Claim 20 was objected to for inconsistency. The Applicant canceled claim 20. This objection is withdrawn.
	





Rejections
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 24 recites a list of possibilities for the polymeric matrix. The members of the list may reasonably be interpreted in at least two ways, emphasized in brackets:  
“wherein the polymeric matrix comprises (1) a polyethylene oxide, (2) cellulosic polymer, polyethylene oxide and polyvinylpyrrolidone, (3) polyethylene oxide and a polysaccharide, (4) polyethylene oxide, hydroxypropyl methylcellulose and a polysaccharide, or (5) polyethylene oxide, hydroxypropyl methylcellulose, polysaccharaide and polyvinylpyrrolidone.” OR
“wherein the polymeric matrix comprises (1) a polyethylene oxide and cellulosic polymer, (2) polyethylene oxide and polyvinyl pyrrolidone, (3) polyethylene oxide and polysaccharide, (4) polyethylene oxide, hydroxypropyl methylcellulose and a polysaccharide, (5) polyethylene oxide, hydroxypropyl methylcellulose and a polysaccharide.”
The claim is ambiguous and thus unclear, because it is open to more than one reasonable interpretation. 

35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 3, 7, 8, 12-17, 19, 21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20050266085A1 (published 12/01/2005); Kesharwani, et al., Journal of Drug Delivery Science and Technology, 66:102914 (pp. 1-23; 2021); Tangri, et al., Int. J. of Biopharm., 2:36 (2011); Debottom, et al., Medicinal Research Reviews, 00:1 (2016).
	US20050266085A1 anticipates claims 1, 3, 7, 8, 12-17, 19, 21, 23, and 25, because it describes a pharmaceutical composition comprising a benzodiazepine, alprazolam, in a polymeric matrix with an adrenergic receptor interacter, eugenol. ([0056]-[0062]). Specifically, US20050266085A1 teaches that alprazolam is a lipophilic drug ([0007]) that has greater solubility than water in eugenol (clove oil) and in labrasol ([0020]). In addition, US20050266085A1 describes an exemplary formulation comprising an aqueous phase and an oil phase in which the aqueous phase is prepared by combining dissolved polyvinyl alcohol (water soluble polymer) in water and Pemulen TR2 (Acrylates/C10-30 alkyl acrylate crosspolymer, emulsifying agent) in water. ([0039]). The oil phase is prepared by dissolving alprazolam into eugenol. Id. The emulsion, once formed, may be cast onto a fabric material impregnated with sodium borate, which acts to gel the aqueous phase by crosslinking with the polyvinyl alcohol, solidifying the formulation into a soft solid gel that can be applied to the skin for delivery of alprazolam, such as in a matrix dermal delivery patch. Id. As an evidentiary matter, Kesharwani lists both polyvinyl alcohol and Pemulen as mucoadhesive polymers used in mucosal drug delivery. (pp. 10-12). Tangri also identifies Pemulen as a polymer used for mucoadhesive drug delivery. (pp. 41-42). Debottom also identifies both polyvinyl alcohol and Pemulen as polymers used for mucoadhesion drug delivery. (pp. 4, 12). Based on the evidence regarding the mucoadhesive properties of polyvinyl alcohol and Pemulen, the polymeric composition of US20050266085A1 would possess mucoadhesive properties.  

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2, 4-6, 18, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US20050266085A1; Kesharwani, et al., Journal of Drug Delivery Science and Technology, 66:102914 (pp. 1-23; 2021); Tangri, et al., Int. J. of Biopharm., 2:36 (2011); Debottom, et al., Medicinal Research Reviews, 00:1 (2016).
US20050266085A1 anticipates claims 1, 3, 7, 8, 12-17, 19, 21, 23, and 25, because it describes a pharmaceutical composition comprising a benzodiazepine, alprazolam, in a polymeric matrix with an adrenergic receptor interacter, eugenol. ([0056]-[0062]). Specifically, US20050266085A1 teaches that alprazolam is a lipophilic drug ([0007]) that has greater solubility than water in eugenol (clove oil) and in labrasol ([0020]). In addition, US20050266085A1 describes an exemplary formulation comprising an aqueous phase and an oil phase in which the aqueous phase is prepared by combining dissolved polyvinyl alcohol (water soluble polymer) in water and Pemulen TR2 (Acrylates/C10-30 alkyl acrylate crosspolymer, emulsifying agent) in water. ([0039]). The oil phase is prepared by dissolving alprazolam into eugenol. Id. The emulsion, once formed, may be cast onto a fabric material impregnated with sodium borate, which acts to gel the aqueous phase by crosslinking with the polyvinyl alcohol, solidifying the formulation into a soft solid gel that can be applied to the skin for delivery of alprazolam, such as in a matrix dermal delivery patch. Id. As an evidentiary matter, Kesharwani lists both polyvinyl alcohol and Pemulen as mucoadhesive polymers used in mucosal drug delivery. (pp. 10-12). Tangri also identifies Pemulen as a polymer used for mucoadhesive drug delivery. (pp. 41-42). Debottom also identifies both polyvinyl alcohol and Pemulen as polymers used for mucoadhesion drug delivery. (pp. 4, 12). Based on the evidence regarding the mucoadhesive properties of polyvinyl alcohol and Pemulen, the polymeric composition of US20050266085A1 would possess mucoadhesive properties.
US20050266085A1 does not exemplify an embodiment that further includes a permeation enhancer as in present claims 2 and 4. However, US20050266085A1 explicitly suggests embodiments containing permeation enhancers such as Labrasol ([0032],[0076]; claims 36,52), rendering claims 2 and 4 obvious. 
US20050266085A1 does not exemplify an embodiment that further includes a permeation enhancer that is linoleic acid, as in present claim 5. However, US20050266085A1 explicitly suggests embodiments containing oleic acid or its derivatives ([0036],[0046]; claims 14,27,39,55), which includes linoleic acid, rendering claim 5 obvious. 
US20050266085A1 does not exemplify an embodiment that further includes a film as in present claim 6. However, US20050266085A1 explicitly suggests embodiments with a gel composition comprising a backing film ([0008],[0013],[0014],[0038]; claim 62), rendering claim 6 obvious. 
US20050266085A1 does not exemplify an embodiment that limits the eugenol to 40-95% as in present claim 18. Instead, US20050266085A1 describes embodiments in which eugenol ranges from 2.5% to 100% ([00532],[0056],[0060]), which overlaps and thus renders obvious the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
US20050266085A1 does not exemplify an embodiment comprising “a polyethylene oxide” as in present claim 24. However, US20050266085A1 suggests the addition of Tweens, including ([0032],[0040],[0041],[0053],[0076]; claims 30,52) Tween 80, which represents a polymer containing polyethylene oxide. 
US20050266085A1 does not exemplify an embodiment that further includes a stabilizer as in present claim 26. However, US20050266085A1 explicitly suggests embodiments containing surfactants (stabilizers) (Abstract; [0006],[0007],[0029],[0030],[[0032]; claims 30,34-36,43,44,47,51,52,59,63), which includes linoleic acid, rendering claim 26 obvious. 
Regarding present claim 27, US20050266085A1 does not specifically require a dendritic or hyperbranched polymer. However, Cheng teaches that dendrimers are hyperbranched and monodisperse polymers suitable for drug delivery through the mucosa (Cheng, et al., J. Pharm. Sci., 97:123 (2008), p. 123, 138). Tülü et al. teach that cationic dendrimers may have intrinsic mucoadhesive properties for use in the oral cavity, as mucin is negatively charged, thus creating an electrostatic attraction between mucus and dendrimer wherein an encapsulated active may be slowly released into the oral cavity (Tülü, et al., A Search for Antibacterial Agents: Chapter 6: Dendrimers as Anticbacterial Agents (2012), p. 97). It is obvious to prepare the dosage forms according to US20050266085A1, wherein the compositions comprise a dendritic polymer or hyperbranched polymer, because dendrimers improve drug delivery through the mucosa and have intrinsic mucoadhesive properties in the mucosa for slow release an encapsulated active agent.

Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


	Claims 1-8, 12-19, and 21-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-58 of U.S. Pat. No. 11,273,131 B2 (issued 03/15/2022).
	Claim 1 of US11273131B2 recites a pharmaceutical composition comprising a polymeric matrix comprising a benzodiazepine, an adrenergic receptor interacter, and a polymeric matrix comprising a list anticipating present claims 1, 19, 21, 22, 24, and 27. In addition, claims 2-8 of US11273131B2 mirror and anticipate present claims 2-8. Claims 12-18 and 21-27 of 15/724234 mirror and anticipate present claims 12-18 and 21-27.

Conclusion
Claims 1-19 and 21-43 remain pending.
Claims 1-8, 12-19, and 21-27 are rejected.
Claims 9-11 and 28-43 are withdrawn.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.

/MICHAEL BARKER/
Primary Examiner, Art Unit 1655